Case 8:17-cv-02178-DMG-SHK Document 34 Filed 08/19/20 Page 1 of 1 Page ID #:3676




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        NUZZIO BEGAREN,                            Case No. CV 17-02178 DMG (SHK)
  12
                                    Petitioner,
  13                                               ORDER ACCEPTING FINDINGS
                           v.                      AND RECOMMENDATION OF
  14                                               UNITED STATES MAGISTRATE
        SECRETARY OF CORRECTIONS,                  JUDGE
  15
                                    Respondent.
  16
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
  19   relevant records on file, the Report and Recommendation (“R&R”) of the United
  20   States Magistrate Judge. The Court has engaged in a de novo review of those
  21   portions of the R&R to which Petitioner has objected. The Court accepts the
  22   findings and recommendation of the Magistrate Judge.
  23         IT IS THEREFORE ORDERED that the Petition be DENIED and that
  24   Judgment be entered dismissing this action with prejudice.
  25
  26   DATED: August 19, 2020
  27                                         DOLLY M. GEE
                                             United States District Judge
  28
